UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 98-6454



UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,

          versus


LEWIS BANKS,

                                                   Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CR-91-567)


Submitted:     October 8, 1998                 Decided:   October 26, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lewis Banks, Appellant Pro Se. Robert Hayden Bickerton, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lewis Banks appeals from a district court order denying his

motion to file a motion under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998), out of time. Banks’ conviction became final in 1994, and he

did not file the motion denied by the district court until February

17, 1998. Under the grace period afforded to prisoners whose con-

victions became final prior to the effective date of the one-year

limitations period imposed by the 1996 amendments to § 2255, Banks

had until April 23, 1997, to file a § 2255 motion. See Brown v.

Angelone, 150 F.3d 370 (4th Cir. 1998). Hence, the district court

properly found that Banks cannot now file a timely § 2255 motion.

     Banks argues on appeal that the one-year limitation should not

apply to him because, as a Spanish speaking inmate, he had no way

of learning of the amendments to § 2255 because his institution

only provides law books written in English. There is no require-

ment, however, that prisoners be personally notified, in English or

any other language, of changes in the law which might effect them.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                2